Title: IV-B. John Parke Custis’s Estate Account, c. November 1761
From: Washington, George
To: 



[c. November 1761]



Dr


Mr John Parke Custis 1759





Currt Mony
Sterling



£ s. d.
£ s. d.


1759 Oct.




To Balle of your Acct Currt then settled & approvd of by the Genl Court [and] 435 lib. Tobo
617. 7.   1/2




To the said 435 lib. Tobacco @ 20/ prCt
4. 7.   



To James Gildart Esqr. for ⅔ of £151.0.4¾ for Negroes Cloathing

£ 100.13. 7


To 4 pair Cotton Sheets and Beds for Overseers and Workmen
17.     



1760




   To Sundrys for his own use Vizt 8½ yds Irish Linnen £3.14.3[;]⅝ Cambrick 12/6[;] 1¼ yds Linnen 3/1½[;] Toys 3/9[;] Books and Marbles 3/11[;] Callico for a double Gown 20[;] 1 Yard fustian 2/. A pair of Silver Buckles 15s. A Suit of Cloaths for his Man £3.15.1½. 7½ yards ⟨illegible⟩las 12/6 and a pair of Shoes for ditto 4/.
11. 6. 2



   To Joseph Valentine for Sundrys allowed him at Settlement Vizt for his own Wages £70  paid the Mill Right 10£ 15/. the Taylor £2.4.10. The Weaver £1.13.4. the Glazier 9/9 for building a Boat 25s. Mending Seines 20s. taking up ⟨Je⟩mmy 39/6. 15 Bushels of Oats to Sow 21/3. Toys 4/. an Augur 1/3. Tobo Knives 7/6. Milk pans 26/7½ horse Collars 3/6
92.11. 6 1/2



To Mrs Washington’s [share] of the Rents on the other side
43. 2. 6



To Sundrys for his own use Vizt Shipd by Robert Cary Esqr. & Co. £23.19.7 School Books 5/. a pair of Shoes for his Man 4/6
9. 6
 &  23.19. 7


To two Saines for Fishing at your Plantations

28. 5. 4


   To Joseph Valentine for Sundrys allowed him at Settlement Vizt Paid Roger Tandy’s Wages £40. Benja. Piggots £8 Lewis Smith £5 for James ⟨Mercies⟩ share of Corn £8.16.10½ for David Goddens ditto £7.4. for Wm B⟨ates⟩ ditto £6 Doctr Amsons Acct £1.1.6 Doctr Jas Carters £18.13.10. Doctr Wm Carter 13s. Mr [Andrew] Franks

      £1.2.6. The Smiths £3.9.3¾. The Taylors 19/2. The Midwife 10/ for bringing things over the Bay 20s. for 2 pr Wool Cards 5s. for 2 horse Collars 2/6 for fixing the Seines 3/9. for a Barrel of Tar 12/6. for the Poll and Land Tax to the Sheriff of York £9.6.8½
113.  . 7 3/4



To Law Charges for one half of £5 and 2/3 of £187.9. paid Mr Mercer pr Acct
127. 9. 4



April [1761]




To Balle now due to John Parke Custis besides 1/3 of 51 hhds Tobo Contra

1456.19. 5 5/12



1026.13. 8 3/4
  £1609.17.11 5/12




Contra

Cr.



1759 Oct.

Currt Money
Sterling




s. d.
s. d.


By Balle of your Acct then settled


£1046.13.10 1/2


By an allowance on damaged Linnen

£15.11. 7 1/2



By Joseph Valentine for Sundrys accounted for as disposd of & recd by him Vizt





Pork 12036 lib.
£110. 7.9 




Wheat 53½ bushls
11. 7.4 1/2




Corn 30½ Barrels
17.  .   




Sheep 12 & 5





Lambs
9.14.6 




A Horse
21.10.  




Wool 48 lib.
2. 2.  




Hair
1. 7.6 




For haling the Sein
3.  .  
176. 9. 1 1/2



   Rents for 1758 of Saml Hollars £30.7.6 Jas Yates £5 Rent of a Field 30s.
£ 37. 7.6 





for 1759 of John





Warrington £20





John Rispass £12





Thos Wethers £10





Geo. Chaplain £10





Peter Scott £10





Emery Hughs £8.





James Yates £5





John Ashwell £5.





Thos Wilkens £5





Abraham Cole





£4 and George





Jones £3
  92.         
129. 7. 6 



1761 Apl





By 720 Bushels of Oats at 10d.

30.      



By Joseph Valentine for Sundrys accounted for as disposd of by him Viz.





Pork 8544 lib.
£ 72.17.9 1/2




Beeves
62. 2.  




⟨butter⟩ 437½ lib.
20. 9.4 1/2




⟨illegible⟩ 253 1/2





Bushels
55.19.9




⟨illegible⟩ Meal 54





Bushels
5. 8. 




⟨illegible⟩ 28 lib.
.17.6.




⟨illegible⟩ 2 & 1





Lamb
1.10. 




leather 2 hides 12s.





a skin 2.6. a pr of





Shoes 5s.
.19.6.




⟨illegible⟩ Chests
3.  .  




pd James Biggs for





Sundries he sold





on the E. Shore
£  7.11.9 1/2
230.15. 8 1/2



   Rents for 1760 ⟨illegible Jones⟩ £3 Abra. Cole £4  Peter Scott £10. Jno. ⟨Warrington⟩ [George] Chaplin £5 for

Smiths Island £12
£ 54.  .  




for 1761 ⟨illegible⟩
£  5.  .      
59.  .   



By one third of the ⟨Balle illegible⟩ settled

92. 6. 9 5/12
&   563. 4. 0 11/12 


By one third of 51 hhds Tobo ⟨illegible⟩ for





By Balle now due from Jno.





Parke ⟨Custis illegible Washing⟩ton

293. 2.11 10/12





£1026.13. 8 3/4   
£1609.17.11 5/12


